         Case 1:20-cv-03975-JGK Document 37 Filed 11/20/20 Page 1 of 1

                                                     ;JSDC SDI','(
                                                     f-✓ -JCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                        ?:E:CTR01'JIC.L\LLY -:- 1_c_
                                                     L'JC#

LINDA BOUFERGUEN,
                                                     c,,- f. Fir:o":- - , ,11--Pl~o;o
                        Plaintiff ,               20 cv 3975 (JGK)

                                                  ORDER
            - against -

ANDREW CUOMO , ET AL . ,

                        Defendants.

JOHN G. KOELTL, District Judge :

      For the reasons stated at the telephone conference on

November 20 , 2020 , the defendants' motions to dismiss are

granted.    The Clerk is directed enter judgment dismissing this

case without prejudice .      The Clerk is also directed to close

Docket Nos . 24 , 26 , and 33, and to close this case .

      SO ORDERED.

Dated:      New York, New York
            November 20, 2020

                                          United States District Judge
